[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has moved this court for judgment dismissing the defendant's counterclaim for failure to fully comply with the plaintiff's discovery requests before "December 24, 2001 or dismissal of counterclaim shall enter." The date thereof was November 20, 2001 (Doherty, J.).
A hearing on the plaintiff's motion for judgment for failure to "fully comply" was assigned for February 11, 2002 (Carroll, J.). On that date, the plaintiff appeared, represented that defense counsel was not coming, as he asserted was his (defense counsel's) usual course of conduct, and was fully heard.
The court finds that the defendant indeed has not fully complied with the plaintiff's discovery requests and, in accordance with the court's order of November 20, 2001, judgment may enter dismissing the defendant's counterclaim. See Pearl-Main Investment Co. v. Homecrest Builders,34 Conn. App. 929; Town of Thomaston v. Gebelein, 38 Conn. App. 903;Modzelewski v. William Raveis Real Estate, Inc., 65 Conn. App. 708
(motions to dismiss counterclaims appropriate vehicles to utilize under these circumstances).
____________________ Moraghan, J.T.R.